Citation Nr: 1607867	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  11-29 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle condition.

2.  Entitlement to service connection for a bilateral knee condition.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel
INTRODUCTION

The Veteran served on active duty from December 1984 to June 1987.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).

A hearing was held before the undersigned in September 2014.  A transcript of the hearing is of record.  

In October 2014, the appeal was remanded for further evidentiary development.


FINDINGS OF FACT

1.  The Veteran's August 1985 motor vehicle accident and any resulting injuries to the ankles and knees were not in the line of duty and were due to his own misconduct of being under the influence of alcohol.

2.  The Veteran's current right ankle disability is not related to a right ankle sprain incurred in service in March 1986.

3.  Left ankle arthritis did not manifest to a compensable level within a year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral ankle conditions have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for bilateral knee conditions have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

VA satisfied its duty to notify via a May 2009 letter that provided the Veteran with adequate notice prior to the initial April 2010 rating decision.  

The duty to assist has also been met.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issues.  In this regard, VA attempted to obtain police reports regarding the Veteran's in-service motor vehicle accident; however, after making two requests to two different locations for the records, VA was unable to obtain any such reports.  VA notified the Veteran of these attempts in September and December 2009 letters.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  In December 2009 correspondence, the Veteran indicated that he had contacted all applicable hospitals and police agencies regarding his accident and that he was told that the records had been destroyed because the places contacted only kept records for ten years.  

Additionally, pursuant to the Board's October 2014 remand, the RO sent the Veteran a letter in December 2014 asking him to submit VA Form 21-4142, Authorization and Consent to Release Information to VA, for any pertinent treatment records, including records of treatment at Leesville Hospital and in Modesto, California.  The Veteran did not respond to this letter.  As the duty to assist is not a one-way street (see Wood v. Derwinski, 1 Vet. App. 190 (1991)), VA's assistance obligations are met.  The Board also concludes there was substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran appeared at a VA examination in November 2012.  The VA examiner examined the Veteran, reviewed his claims file, and provided a sufficient opinion on the question at issue regarding the Veteran's right ankle disability.  Therefore, the VA examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the examination included physical examination of the Veteran's left ankle and bilateral knees, etiology opinions were not secured for disabilities related to these body parts.  As will be explained in detail in the analysis below, the evidence establishes that the related in-service event was a result of the Veteran's misconduct and there is no evidence of an in-service event that was not the result of misconduct.  Therefore, a VA examination with an etiology opinion is not required for the left ankle and bilateral knee disabilities.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also was provided an opportunity to set forth his contentions about his claims during the September 2014 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before a Veterans Law Judge (VLJ) and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the September 2014 hearing, the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claims and sought to identify any further development that was required to help substantiate the claims.  Additionally, based on testimony provided at the hearing, the undersigned remanded the claims for further development.  Neither the Veteran nor his representative has asserted that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2) during the hearing, nor have they identified any prejudice in the conduct of the hearing.  Therefore, to any extent the undersigned did not comply with the duties under § 3.103(c)(2), the Board finds such error was harmless.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

B.  Legal Criteria and Analysis

The Veteran alleges that his bilateral ankle and knee disabilities are the result of injuries he incurred during a motor vehicle accident during service in August 1985.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases detailed in 38 C.F.R. § 3.309(a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and arthritis, as a chronic disease, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

In order for a Veteran to be entitled to disability compensation, the injury or disease from which the Veteran's disability results must have been incurred in or aggravated by active military, naval, or air service "in line of duty."  38 U.S.C. §§ 101(16), 105(a), 1131; 38 C.F.R. §§ 3.1(k), 3.1(m), 3.301(a).  "In line of duty" means an injury or disease incurred or aggravated during a period of active military, naval, or air service unless such injury or disease was the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, was a result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.1(m).  

"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless is the proximate cause of injury, disease, or death.  A service department finding that injury, disease or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the facts and laws administered by VA.  38 C.F.R. § 3.1(n).

The simple drinking of alcoholic beverage is not of itself willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(2).

The record reflects the Veteran has current diagnoses of chronic bilateral ankle strain, left ankle arthritis, and bilateral patellofemoral syndrome.  See November 2012 VA examination report.  Therefore, the evidence reflects that the Veteran has current bilateral ankle and knee disabilities and the first element of the claims for service connection has been met.

Regarding whether there was an in-service event, August 1985 service treatment records (STRs) reflect the Veteran presented to the emergency room at Fort Polk several hours subsequent to a motor vehicle accident.  Immediately after the accident he had been brought to another hospital where he was observed and then transferred to Fort Polk.  The Veteran claimed to have ingested some alcohol prior to driving in a car which had flipped over.  He was thrown out of the car onto the pavement.  Physical examination revealed tenderness over his knees.  X-ray results revealed no fracture or dislocation of the knees, right tibia and fibula, or left foot.  Blood alcohol level test results were 101.4 mg/dl, which equates to 0.1014 blood alcohol content.  The Veteran stayed in the hospital overnight and then was placed on nine days of convalescent leave.

During the course of his appeal, the Veteran has reported that the motor vehicle accident occurred after he picked up a soldier that needed a ride back to base.  The soldier he picked up had been drinking and had liquor with him.  The Veteran has indicated that the roads were slick and that he drove off the road, hit a culvert and flipped the automobile he was driving.  He has testified that the alcohol burst open and was all over the car, making it smell strongly of alcohol.  He indicated that it was the smell of alcohol at the accident site that made authorities believe he was driving while intoxicated (DWI).  He has reported that he was initially charged with DWI, but the charges were thrown out because he had not been drinking.  He also testified that there was never any testing done at the accident site to see if he was intoxicated.  He has alleged that there were no alcoholic intoxicants, narcotics, drugs, or misconduct of any type at the time of the accident.  September 2014 Hearing Tr. at 4-7; June 2009 VA Form 21-4176, Report of Accidental Injury in Support of Claim for Compensation or Pension.  

The Veteran's STRs subsequent to the August 1985 accident include a September 1985 Alcohol and Drug Abuse Prevention and Control Program Client Intake Record that indicates the Veteran was being enrolled for treatment for alcohol abuse.  This record shows that alcohol had last been used one to four weeks previously and that it had been used on a daily basis.  The counselor indicated that there was a current problem.  

Service personnel records reflect the Veteran received a general discharge from service due to three Article 15 punishments for misconduct and other incidents of serious breaches of military discipline.  The Veteran was arrested for public drunkenness in August 1986.  A May 1987 Evaluation for Misconduct reflects the Veteran was referred for a mental status examination in conjunction with proceedings under Chapter 14, AR-635-200 stemming from his habitual drinking and failure to appear at his place of duty.  The evaluator provided diagnoses of alcohol abuse and recommended he be referred for alcohol abuse treatment.  He was psychologically cleared for any administration or judicial action deemed appropriate by command.

In July 2009, the National Personnel Records Center stated that there was no line of duty determination of record regarding the August 1985 motor vehicle accident.  In March 2010, the RO issued an Administrative Decision making a line of duty determination.  This decision concludes that the car accident was due to the Veteran's own willful misconduct and was not in the line of duty.  The decision cites to the Veteran's blood alcohol content of 0.1014 and notes that this level was above the legal blood alcohol limit of 0.08.  The decision explains that emergency records at the time of the accident reflect that the Veteran had claimed he ingested alcohol prior to the accident.  The decision notes that other service records reflected the Veteran had a problem with abusing alcohol during service and that he was separated for misconduct arising from habitual drinking.  The decision concludes that the Veteran had committed an act involving conscious wrongdoing and that the accident and his injuries were due to his own willful misconduct.

In examining the evidence of record, the Board concludes that the August 1985 motor vehicle accident and any resulting injuries were not in the line of duty.  The Board acknowledges the Veteran's statements made during the course of the appeal that he was not drinking prior to the accident.  Although he is competent to make such statements, the Board finds his memories of the event are not supported by the contemporaneous and objective evidence of record.  Specifically, at the time of the accident the Veteran reported that he had ingested alcohol.  Moreover, his blood alcohol content level taken after the accident also indicates he was under the influence of alcohol.  Therefore, the Board finds that his statements regarding the circumstances of the accident are not credible.  Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (finding that credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

The law provides that when drinking alcohol to the point of intoxication proximately and immediately results in disability or death, the disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(2).  As the evidence contemporaneous to the accident supports that the Veteran ingested alcohol prior to driving a car, which resulted in an accident and injuries, the evidence reflects that his actions and subsequent injuries were the result of his willful misconduct.  As such, the motor vehicle accident does not constitute an in-service event upon which service connection could be granted for the Veteran's current knee and ankle disabilities.  

For the left ankle and bilateral knee conditions, the record does not contain any other evidence of an in-service event.  

For the right ankle condition, STRs reflect that the Veteran was treated in March 1986 after twisting his right ankle the previous night.  He presented with swelling and it was determined that he had a sprained ankle.  Therefore, there is an in-service event for the right ankle other than the August 1985 motor vehicle accident.  

What remains to be established is that the Veteran's current right ankle disability is related to the March 1986 in-service injury.  Here, the only medical opinion that addresses this question weighs against a conclusion that the Veteran's right ankle disability is related to that injury.  On November 2012 VA examination, the examiner reviewed the Veteran's claims file, including the Veteran's STRs and post-service clinical records.  The examiner concluded that it was less likely than not that the right ankle injury in March 1986 was the cause of the Veteran's current right ankle condition.  The examiner noted that the Veteran did not recall this injury and that his complaints since service have consistently indicated that his pain had begun after the in-service motor vehicle accident.  See, e.g., June 2009 VA Physical Therapy Consult record.  In reaching this conclusion, the examiner considered information contained in the Veteran's claims file and provided some rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Therefore, the Board places great weight on the November 2012 VA examiner's opinion and finds it persuasive of a conclusion that the Veteran's current right ankle disability is not related to the March 1986 in-service injury.

Regarding whether the Veteran is entitled to service connection on a presumptive basis for arthritis of the left ankle as a chronic disease, the preponderance of the evidence is against a finding that left ankle arthritis manifested in the Veteran's first postservice year to a degree of 10 percent or more.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  There is no objective medical evidence showing that left ankle arthritis manifested to a degree of 10 percent during this period.  The Board has considered the Veteran's lay statements regarding a continuity of symptomatology of pain in the left ankle.  The Veteran is competent to report such pain symptoms since it requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify that he had arthritis to a compensable level within one year of his service.  Consequently, service connection for left ankle arthritis on a presumptive basis as a chronic disease is not warranted.

In summary, the Board finds that a preponderance of the evidence is against the claim of service connection for bilateral ankle and knee conditions.  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.










(CONTINUED ON NEXT PAGE)

ORDER

Service connection for bilateral ankle conditions is denied.

Service connection for bilateral knee conditions is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


